Citation Nr: 0913851	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant is entitled to Chapter 35 Dependents' 
Educational Assistance (DEA) benefits for her attendance at 
Artistic Beauty College.


WITNESSES AT HEARING ON APPEAL

The appellant and her father


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran's period of active military service is not 
apparent in the record; however, it is observed that the 
appellant, who is the Veteran's daughter, wrote in her 
application for DEA benefits dated in June 2005 that the 
Veteran served from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The record reflects that Artistic Beauty College in Phoenix, 
Arizona has not been approved for training by the State 
approving agency, the Arizona Department of Veterans Service.     


CONCLUSION OF LAW

The appellant is not entitled to payment of Chapter 35 DEA 
benefits for her attendance at Artistic Beauty College.  
38 U.S.C.A. §§ 3671, 3672 (West 2002); 38 C.F.R. § 38 C.F.R. 
§§ 21.4150, 21.4151 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The record reflects that the 
appellant was not provided with VCAA notice with respect to 
her claim.  However, the United States Court of Appeal for 
Veterans Claims (Court) has held that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there 
is no debate as to the relevant facts.  Rather, the issue 
turns on an application of the law to those facts.  
Therefore, VA's duties under VCAA do not apply to this claim.

Analysis

The appellant contends that she is entitled to Chapter 35 DEA 
benefits for her period of enrollment at Artistic Beauty 
College because the institution is a licensed state school, 
she has received a government funded loan for her pursuit of 
the program, and she was previously entitled to DEA benefits 
for her attendance at a college.  She maintains that the 
program is approved for DEA benefits on such basis.    

The applicable legal criteria for approval of courses of 
education under Chapter 35 for Dependents' Educational 
Assistance provide that an eligible person shall receive VA 
educational benefits while enrolled in a course of education 
only if (1) the course is approved by the State approving 
agency for the State where such educational institution is 
located, or by the Secretary of VA or (2) the course is 
approved for specialized restorative training to overcome or 
lessen the effects of a manifest physical or mental 
disability.  38 U.S.C.A. § 3672 (West 2002).   

The Chief Executive of each State is requested to create or 
designate a State department or agency as the "State 
approving agency" for the purposes of Chapter 35.  
38 U.S.C.A. § 3671 (West 2002).  If, however, any state fails 
or declines to create or designate a State approving agency, 
or fails to enter into an agreement under section 3674(a), 
the provisions that refer to the State approving agency will 
refer to the Secretary.  38 U.S.C.A. § 3671(b)(1) (West 
2002); 38 C.F.R. § 21.4150 (2008).  

Approval of courses by State approving agencies shall be in 
accordance with the provisions of chapter 36 and chapters 34 
and 35 and such other regulations and policies as the State 
approving agency may adopt.  Each State approving agency 
shall furnish the Secretary with a current list of 
educational institutions specifying courses which it has 
approved, and, in addition to such list, it shall furnish 
such other information to the Secretary as it and the 
Secretary may determine to be necessary to carry out the 
purposes of the relevant chapters of the statute.  
38 U.S.C.A. § 3672 (West 2002); see also 38 C.F.R. § 21.4151 
(2008).  

The record reflects that the appellant originally filed a 
claim for DEA benefits in August 2005 and such benefits were 
awarded in October 2005.  In May 2006, the appellant's DEA 
benefits were discontinued because her former school (i.e., 
Imperial Valley College) notified VA that she had stopped her 
training on April 24, 2006.  In July 2006, the appellant 
submitted correspondence stating that she had stopped going 
to college and would like to attend a trade school.  She 
enclosed her application for American Beauty Academy, a 
facility in California, at that time.  In August 2006, the 
appellant was notified that, although she was eligible for 
DEA benefits, she was not entitled to payment for enrollment 
in a manicuring course at American Beauty Academy because the 
school and course had not been approved for the DEA program.  
The RO further advised that, if the school official had not 
applied for approval, he or she could apply for approval to 
the California Bureau for Private Postsecondary and 
Vocational Education.  In November 2006, the appellant filed 
an application for a change of program or place of training 
for DEA benefits from Imperial Valley College to Artistic 
Beauty Colleges in Phoenix, Arizona to obtain training in 
cosmetology.  In accompanying correspondence, she explained 
that she had started Artistic Beauty Colleges, which was a 
state-licensed institution, and was awaiting her Chapter 35 
benefits.  She also enclosed several documents related to her 
enrollment at the beauty college at that time.  In November 
2006, the appellant was notified that VA could not pay her 
for cosmetology at the Artistic Beauty College in Phoenix, 
Arizona because the course has not been approved for the DEA 
program.  The appellant was also advised that, if the school 
official had not applied for approval, he or she could apply 
for approval to the Arizona Department of Veterans Service.  
A March 2007 report of approval information included in the 
record notes that the Artistic Beauty College is not an 
approved facility.     

As noted above, the Chief Executive of each State designates 
the State Approval Agency which is authorized to approve 
programs of education and training for the payment of 
benefits under various educational programs administered by 
the VA.  While the Board has considered the appellant's 
assertions that the program of education at issue is 
"approved" because it is a state-licensed school and 
eligible for government loans, this "approval" does not 
equate to approval of a particular educational program for 
purposes of the payment of VA benefits.  As stated in the 
November 2006 letter referenced above, the State approval 
agency for the State of Arizona for purposes of Chapter 35 
DEA benefits is the Arizona Department of Veterans Service, 
not any other entity.  The record does not reflect that an 
application for approval has been made by Artistic Beauty 
College or that such approval has been granted by the 
designated State approving agency.  Therefore, as the State 
approving agency which has been designated to approve 
programs of education or training for the payment of Chapter 
35 benefits has not approved the Artistic Beauty College in 
Phoenix, Arizona or any courses offered by such institution, 
the appellant is not entitled to payment of the benefits in 
question despite her previous payment for DEA benefits while 
attending Imperial Valley College.

The Board does not dispute the appellant's assertion that 
study at the Artistic Beauty College will prove beneficial to 
her in the future.  However, because the school has not been 
approved for VA educational assistance under the DEA program 
by the State approving agency, VA is prohibited from paying 
educational assistance for courses offered by the school at 
this time.  Until the school is approved as required under 
applicable laws and regulations, the Board is powerless to 
grant the appellant's appeal.  The Board is bound by the 
applicable law and regulations when determining claims for VA 
benefits.  38 U.S.C.A. § 7104(a),(c) (West 2002); 38 C.F.R. § 
20.101(a) (2008).   Thus, the appeal must be denied.   

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  

ORDER

The appellant is not entitled to payment of Chapter 35 DEA 
benefits for her attendance at Artistic Beauty College; the 
appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


